984 F.2d 988
71 A.F.T.R.2d (RIA) 93-1993
UNITED STATES of America, Petitioner-Appellee,v.Frank ZOLIN, County Clerk, County of Los Angeles, Respondent,andChurch of Scientology of California, Intervenor-Appellant.
No. 91-55506.
United States Court of Appeals,Ninth Circuit.
Jan. 21, 1993.

On Remand from the United States Supreme Court.
Before:  SNEED, SCHROEDER and CANBY, Circuit Judges.


1
On November 16, 1992, the Supreme Court vacated this court's September 10, 1991 order which had dismissed this appeal as moot and remanded the case for further proceedings.  Church of Scientology of California v. United States, --- U.S. ----, ----, 113 S. Ct. 447, 453, 121 L. Ed. 2d 313 (1992).   The Court held that compliance with the Internal Revenue Service summons enforcement order did not render the appeal moot because this court can still fashion an effectual partial remedy by directing the government to return or destroy all copies of the tapes in its possession.  Id. at ----, ----, 113 S. Ct. at 450-51.   In accordance with the Supreme Court's decision, the May 30, 1991 order to show cause is hereby discharged.   The Clerk shall reset the remaining briefing schedule.